Citation Nr: 0529909	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastrointestinal bleeding with 
arteriovenous malformation and anemia.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for the five claimed disabilities listed on the 
title page of this decision.  Appeal to the Board was 
perfected only with respect to these five claimed 
disabilities.

Consistent with the veteran's request, a Board hearing was 
scheduled to be held before a Veterans Law Judge sitting in 
Washington, D.C., in October 2004.  The veteran cancelled the 
hearing and did not seek to reschedule it.

On October 19, 2005, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.

The decision below addresses only the merits of the claim of 
entitlement to service connection for gastrointestinal 
disorder, malaria, and hypertension.  The claim of 
entitlement to service connection for hearing loss and 
tinnitus is REMANDED to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.




FINDINGS OF FACT

1.  There is no medical evidence of incurrence of 
hypertension, malaria, or gastrointestinal disorder in 
service; nor does any medical record link these claimed 
disorders to active duty; nor is there reliable, competent 
medical evidence of current, active manifestation of malaria 
or gastrointestinal disorder.    

2.  The medical evidence of record does not reflect 
manifestation of hypertension within one year after discharge 
from active duty.  


CONCLUSIONS OF LAW

The criteria for service connection for hypertension, 
malaria, and gastrointestinal disorder are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Hypertension, Malaria, 
Gastrointestinal Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Essentially, service 
connection requires evidence of: (1) current disability; (2) 
some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. 
§ 3.303(b) (2005).

In the case of a veteran who served for ninety days or more 
during peacetime or wartime, including the veteran here, 
service connection also may be granted on a presumptive basis 
with evidence of manifestation of certain diseases or 
disorders to a compensable degree (10 percent or higher) 
within one year after discharge from active service, even 
without evidence of diagnosis thereof in service.  Included 
within the category of presumptive diseases and disorders are 
cardiovascular-renal diseases (to include hypertension), 
primary anemia, and peptic ulcers.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Thus, to the extent the evidence shows the veteran's 
claimed disorders include diagnoses of hypertension, primary 
anemia, and peptic ulcer (the latter two as associated with 
the claim characterized as "gastrointestinal bleeding with 
arteriovenous malformation and anemia"), presumptive service 
connection principles must be considered.  As for malaria, it 
is considered a "tropical" disease under VA regulations, 
and presumptive service connection may be granted if it is 
manifested to a minimum degree of 10 percent within a year 
after conclusion of service.  See 38 C.F.R. §§ 3.307(a)(4); 
3.309(b).      

The Board has reviewed the veteran's service medical records, 
which include December 1953 and November 1955 medical 
examination reports for
pre-induction/induction and separation, respectively, and 
various medical treatment records.  Nothing therein documents 
any clinical abnormality of, or complaints about, the 
gastrointestinal and cardiovascular systems, or diagnosis of 
malaria.  The December 1953 examination report noted 
"inconstant trace of albuminuria" based upon urinalysis, 
but this was not determined to have been an abnormality.  In 
fact, the examination report clearly states that the veteran 
is fit for general service in the military.  Nothing in the 
service medical records indicates complaints of, or treatment 
for, symptomatology that might now be associated with the 
claimed disorders, such as high blood pressure 
(hypertension), infection due to mosquito bites and typically 
associated symptoms like high fevers and chills (malaria - 
see definition of "malaria" in pp. 1056-57, Stedman's 
Medical Dictionary (27th ed. 2000)), or stomach/abdominal 
pain (gastrointestinal disorder).  

The record reflects that the RO had contacted the National 
Personnel Records Center (NPRC) to obtain extracts from the 
Office of the Surgeon General (SGO), as well as "morning" 
and "sick" reports, to ensure that VA has before it as 
complete a record as possible in terms of medical records 
associated with the veteran's service.  The NPRC's research 
yielded some service personnel records; however, it was 
determined that documents such as SGO extracts might have 
been lost to a fire, which is not due to any fault on the 
veteran's part, assuming such additional records did in fact 
exist at some point in time.   

Thus, the evidence, at least based upon the available service 
medical records, does not document manifestation or 
incurrence of any of the three claimed disorders during 
service.    

As for post-service evidence, the record includes treatment 
and testing records from various private care providers, as 
well as a VA medical facility.  They are all dated in and 
after the late 1980s, and most are dated within the last five 
years.  The veteran currently has hypertension and high blood 
pressure.  See, e.g., 2000, 2002, and 2004 VA outpatient 
medical treatment records.  Current, active manifestation of 
a disability or disease for which service connection is being 
sought is a basic criterion.  See 38 C.F.R. § 3.303 (2005); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Thus, this criterion 
seems to have been met, at least with respect to the 
hypertension claim.  

Even so, again, the service medical records are wholly devoid 
of evidence of manifestation of hypertension during service, 
and there is no medical record dated within the presumptive 
period documenting such manifestation.  Nor is there any 
medical report or a doctor's opinion as to an etiological, or 
cause-effect, link between service and current hypertension.  
In general, evidence of a cause-effect nexus between service 
and a claimed disorder must be medical - that is, in the form 
of a report of a doctor or other medical professional, who, 
by virtue of appropriate training, knowledge, or experience, 
is qualified to opine as to a diagnosis or etiology thereof.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of, or 
may be readily recognized by, lay persons, lay testimony is 
not competent to prove a matter requiring medical 
expertise.).  

As for malaria, post-service medical records do not document 
active, current malaria.  In fact, nothing in the post-
service medical records documents even a history of malaria.  
In this connection, the Board notes that the veteran and his 
wife recently submitted lay statements to the effect that the 
veteran had pneumonia in active duty.  As reflected in recent 
VA outpatient medical records, the veteran apparently had 
pneumonia during the last few years; private medical records 
dated within the last several years also document a recent 
history of pneumonia.  Other private medical records dated in 
the 1990s document diagnoses of various problems associated 
with the respiratory system, including sinusitis, bronchitis, 
and chronic obstructive pulmonary disease, and as well, a 
history of long-term cigarette smoking, which could have some 
bearing on respiratory illness.  The service medical records 
do not document pneumonia.  They do, however, document 
treatment for upper respiratory infection and acute 
pharyngitis, but these problems are not noted in the 
separation medical examination report, strongly suggesting 
that they had been resolved before conclusion of service.  
The veteran has not filed a claim of entitlement to service 
connection for pneumonia, upper respiratory infection, or 
pharyngitis; pneumonia is not an issue before the Board.  The 
veteran seems to be contending that respiratory symptoms and 
manifestations like pneumonia are somehow related to malaria 
purportedly experienced in service.

Again, the service medical records that are available do not 
support a finding that malaria was manifested in service.  
Even assuming that it was (bearing in mind that not all of 
the veteran's service medical records may be available), 
there is nothing in the post-service medical records showing 
currently active malaria.  Nor does any medical record 
indicate that the veteran's recurrent pneumonia or various 
respiratory symptoms are indicative of malaria experienced 
decades ago.         

As for the gastrointestinal disorder claim, private medical 
records dated within the last five years document a history 
of gastrointestinal bleeding associated with a colon polyp 
and "AVM" (arteriovenous malformation).  See 2001 records 
of Pulmonary Associates of East Tennessee, P.C., reflecting a 
diagnosis of status post gastrointestinal bleeding.  Records 
from Johnson City Medical Center dated in 1999 document 
treatment for gastrointestinal bleeding.  Other private 
medical records document the performance of a colonoscopy in 
the late 1990s, as well as a finding of iron-deficiency 
anemia.  It is not clear, though, whether the veteran does 
now have an active gastrointestinal disorder to include 
symptomatology like bleeding.  

In any event, even assuming that the veteran does now have 
some chronic gastrointestinal problem, again, nothing in the 
service medical records documents manifestation of such 
disorder.  Moreover, with respect to presumptive service 
connection criteria applicable specifically to peptic ulcers, 
the record before the Board does not document such a 
diagnosis.  To the extent ulcer is noted in the various 
private medical records, the veteran's condition seems to be 
associated with ulcerous, bleeding colon.  Thus, it is 
arguable that presumptive criteria applicable to peptic 
ulcers may not even apply in this case.  Even if they did, 
the claim would fail on this basis because no medical record 
of such manifestation dated within the presumptive period is 
in the claims folder.                 

Furthermore, with respect to the claim generally, the 
decades-long gap in time between active service and post-
service medical evidence of treatment for the claimed 
problems - namely for hypertension and gastrointestinal 
disorder - is highly probative.  See generally Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  The Board addresses this 
issue precisely because of the possibility in this case that 
not every service medical record may be available and in the 
claims folder.  Here, while the veteran and his wife 
indicated that the veteran had been treated for pneumonia 
over the years (which, at best, seems to be linked to the 
malaria claim based solely upon lay allegation as to such a 
link), neither individual stated that treatment was received 
for hypertension or gastrointestinal problems over the years 
so as to help establish continuity of symptomatology.  Such 
negative evidence is material to the Board's analysis, and, 
while not wholly dispositive, disfavors the claim.   

In addition, in light of Espiritu, the Board cannot deem 
competent the lay statement of the veteran's spouse to the 
effect that malaria can cause gastrointestinal ailments and 
anemia.    
 
In sum, the preponderance of the record does not support a 
finding of manifestation of any of the three claimed 
disorders during service, and, to the extent applicable, 
manifestation thereof during the presumptive period.  No 
medical evidence links any claimed disorder to active duty.  
It also is questionable whether current, active 
gastrointestinal disorder and malaria are manifested.  
Therefore, the Board does not have basis upon which to apply 
the benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2005), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a November 2002 letter, sent 
before the issuance of the April 2003 rating decision from 
which this appeal stems, the RO notified the veteran of the 
basic elements of a successful service connection claim, to 
include required evidence of incurrence of a claimed 
disability in service and an etiological relationship between 
the disability and service.  The Statement of the Case (SOC) 
also addressed specific requirements of service connection, 
and explained the rationale for why a favorable resolution is 
not warranted.  The November 2002 letter also explained that, 
if the veteran provides information about the sources of 
evidence or information pertinent to the claim, then VA would 
make reasonable efforts to obtain the records from the 
sources identified.  As for the "fourth element," the SOC 
included the text of 38 C.F.R. § 3.159, which provides, in 
part, that VA must inquire the appellant to submit any 
evidence in his possession that is pertinent to the claim.  

The record indicates that the veteran understood his rights 
and VA obligations associated with VA's duty to assist, as he 
submitted various private medical records concerning 
treatment for the claimed disorders (hypertension; 
gastrointestinal problems; and malaria, to the extent the 
veteran believes post-service treatment for respiratory 
problems is pertinent to the malaria claim).  Also, he 
reported that he was treated at the VA medical facility, and 
the RO obtained VA treatment records.  He and his wife 
explained, well after the issuance of the SOC, that private 
medical records from 1985 or earlier are not available due to 
their age.   

The Board acknowledges that full VCAA notice, to include the 
fourth element, was given during the appeal period, after the 
issuance of the unfavorable rating decision being appealed.  
The Board finds that no prejudicial error resulted as a 
result of this timing defect.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, during the appeal period, the veteran had full notice 
of his rights and VA obligations under VCAA.  He was told 
what VA must do to assist in claim development, and what he 
would be responsible for supplying if he desires VA 
assistance.  He was told that he could submit any evidence on 
his own if he had any.  Nonetheless, he did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession other than what 
had already been submitted.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Again, after full notice was given, 
the veteran and his wife reported that any records from 1985 
and earlier are not available.  The veteran's accredited 
service representative submitted additional argument after 
the issuance of the SOC, but no additional evidence (other 
than lay statements of the veteran and his wife, for which a 
written waiver of right to initial RO review is of record) 
was associated with the claims folder after July 2004.    

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical and personnel records, including 
additional records obtained by the RO through recent 
communication with the NPRC; various private medical records; 
VA outpatient treatment records; and the veteran's and his 
spouse's written statements submitted to support the claim.  
Again, despite appropriate notice during the appeal that the 
veteran could submit missing evidence on his own or ask VA to 
assist him in obtaining missing evidence, he did not do so; 
nor did he identify sources of evidence that would still be 
in existence.  Based upon the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.  The Board 
does not find a basis for further evidentiary development 
with respect to the hypertension, gastrointestinal disorder, 
and malaria claims, and a decision on the merits is not 
premature.       


ORDER

Service connection for a gastrointestinal disorder, claimed 
as gastrointestinal bleeding with arteriovenous malformation 
and anemia, malaria, and hypertension is denied.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the bilateral sensorineural 
hearing loss and tinnitus claims.  Further development would 
ensure that the veteran's due process rights, including those 
associated with VCAA, are met.  The specific bases for remand 
are set forth below.

VA outpatient treatment records dated within the last several 
years document a diagnosis of bilateral sensorineural hearing 
loss; the veteran also complains of ringing in his ears 
(tinnitus symptoms).  The veteran was issued hearing aids at 
a VA facility approximately five years ago.  Thus, the 
evidence indicates present manifestation of hearing problems 
for which service connection is being sought.  

Notwithstanding the above, with respect to hearing loss, VA 
regulations require specific evidence of hearing loss 
consistent with 38 C.F.R. § 3.385 criteria for a claimant to 
be deemed to have a hearing loss "disability."  Under 38 
C.F.R. § 3.385, sensorineural hearing loss is a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test (controlled speech discrimination test) 
are less than 94 percent.  The severity of service-connected 
hearing impairment is evaluated consistent with 38 C.F.R. § 
4.85, Tables VI, VIA, VII (Diagnostic Code 6100), and § 4.86 
(2005).  Here, the Board requires complete audiological 
testing data consistent with the regulations before a hearing 
loss "disability" can be deemed to exist for the purposes 
of service connection.

As for service medical records pertaining to hearing 
impairment, the Board acknowledges that both the induction 
and separation medical examination reports reflect normal, 
"15/15" "whispered voice" hearing test results for both 
ears.  Nonetheless, the Board finds credible the veteran's 
lay statement to the effect that he had high-frequency noise 
exposure in the military as a Morse Code operator.  It has 
taken into account the veteran's DD Form 214, which indicates 
that the veteran's service duties included work as a radio 
operator.  The Board also is inclined to agree with the 
veteran that a "whispered voice" test may not be a 
completely reliable indicator as to lack of noise exposure 
(see veteran's statement received in August 2005), and does 
not find it sufficient evidence that precludes further 
evidentiary development on the hearing loss and tinnitus 
claims.        

The claim as to hearing loss and tinnitus is therefore 
REMANDED for the following actions, after which the RO should 
undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to hearing loss 
and tinnitus that he has in his 
possession.  He also should identify any 
new source(s) of records pertinent to the 
claim but not currently in the claims 
file.  Ask him specifically to name any 
private doctor who treated or tested him 
for hearing problems and whose records 
are not in the claims file.  Assist the 
veteran in obtaining any such records 
consistent with VCAA.  Associate any 
records obtained with the claims folder.    

2.  The record includes outpatient 
treatment records from a VA medical 
facility.  Ensure that any VA clinical 
records not currently in the claims file 
and documenting more recent treatment 
and/or testing are obtained and 
associated with the file.

3.  After completing the above, and 
obtaining as many additional records as 
is reasonably possible consistent with 
the above remand directives and VCAA, 
schedule the veteran for VA C&P 
examination appropriate to the hearing 
loss and tinnitus claims.  The examiner 
should examine the veteran, conduct any 
appropriate diagnostic testing consistent 
with criteria in 38 C.F.R. § 3.385 (see 
discussion above), review the veteran's 
medical history as documented in the 
claims file and as revealed in during the 
examination, and this remand order, and 
then issue written report addressing the 
following: 

The examiner should specify whether the 
veteran does have a bilateral 
sensorineural hearing "disability" 
consistent with 38 C.F.R. § 3.385 and/or 
tinnitus.  For each diagnosis, an opinion 
should be given as to whether it is 
etiologically related to service, and, to 
the extent possible, the approximate date 
of onset of the diagnosed disability.  
Any opinion on etiological link should be 
expressed in terms of whether any 
disability is at least as likely as not 
(by a probability of 50 percent), less 
likely than not (by a probability less 
than 50 percent), or more likely than not 
(by a probability higher than 50 percent) 
related to active duty, and specifically, 
to noise exposure in service.   
 
Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.  

4.  After completing the above, review 
the entire file, including all evidence 
and information associated with the file 
after the issuance of the July 2004 
Statement of the Case, and then 
readjudicate the claim.  If it is 
determined that a favorable resolution of 
the claim is not in order, then issue a 
Supplemental SOC (SSOC) and give the 
veteran and his accredited service 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The veteran is advised that a failure to report to a VA 
medical/audiology examination, if scheduled, may result in 
the denial of his claim unless good cause is shown.  
38 C.F.R. § 3.655 (2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case as to hearing loss and tinnitus.  

The veteran is not required to respond on his hearing loss 
and tinnitus claims until he receives further notice, but has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. 
§§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


